   Case: 4:20-cv-01593-NAB Doc. #: 9 Filed: 02/03/21 Page: 1 of 2 PageID #: 10




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JORDAN S. REEVES,                                 )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:20-cv-01593-NAB
                                                  )
UNKNOWN CODY, et al.,                             )
                                                  )
               Defendants.                        )

                            OPINION, MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of self-represented plaintiff Jordan S.

Reeves to close his case. (Docket No. 8). On October 29, 2020, plaintiff filed a civil action pursuant

to 42 U.S.C. § 1983, alleging that various defendants at the Eastern Reception, Diagnostic, and

Correctional Center had been deliberately indifferent to his medical needs. (Docket No. 1). The

case was transferred to this Court from the United States District Court for the Western District of

Missouri on November 3, 2020. (Docket No. 3). On December 10, 2020, plaintiff filed the instant

motion, in which he states that he is “requesting to close this case” because he “lied” in order “to

get free money from the state.”

       The Court construes plaintiff’s motion as a notice of dismissal pursuant to Rule 41(a) of

the Federal Rules of Civil Procedure, and will allow plaintiff to dismiss his case without prejudice.

See Fed. R. Civ. P. 41(a)(i) (stating that the plaintiff may dismiss an action by filing “a notice of

dismissal before the opposing party serves either an answer or a motion for summary judgment”).

The dismissal will not count as a “strike” under 28 U.S.C. § 1915(g). Plaintiff’s pending motion

for leave to proceed in forma pauperis (Docket No. 6) will be denied as moot.

       Accordingly,
   Case: 4:20-cv-01593-NAB Doc. #: 9 Filed: 02/03/21 Page: 2 of 2 PageID #: 11




       IT IS HEREBY ORDERED that plaintiff’s motion to voluntarily dismiss his case

(Docket No. 8) is GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiff’s pending motion for leave to proceed in

forma pauperis (Docket No. 6) is DENIED AS MOOT.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 3rd day of February 2021.




                                                 HENRY EDWARD AUTREY
                                                 UNITED STATES DISTRICT JUDGE




                                                2
